SULLIVAN, J.
This case came into the Court of Appeals from the Cleveland Municipal Court and it was sought to reverse the judgment of the court below on several grounds; but the essential error complained of, was that after the commencement of the trial below, and at points where the trial had substantially proceeded, the court on application of the Tell-Stop Appliance Co., adjourned the court to take depositions, against the objections and exceptions of the Tell-Stop Co.
The Court of Appeals held:
1. Every deposition under 11547 GC., intended to be read in evidence on the trial must be filed at least one day before the day of trial.
2. No exceptions other than for incompetency or irrelevancy shall be regarded unless made and filed before the day of the trial.
3. The words of the statute are clear and unambiguous and need no interpretation.
4. If this interpretation of the statutes were not correct, the litigant would have no time, and be deprived of the right to except in toto to the depositions.
Judgment reversed.